Honorable Perry L. Jones
County Attorney
Travis County
Austin, Texas
Dear Sir:            Opinion No. O-6954
                     Re:   Could a civic group, in order to en-
                           courage more poll tax payments and
                           as a civic service, provide a booth
                           where a notary would be available
                           and where citizens could fill out
                           poll tax applications in the presence
                           of a notary public?
Your request for our opinion on the above questions reads as
follows:
     "A civic organization in Austin is attempting to
   encourage people to pay their poll tax and, if over-
   age, to secure exemptions. This group is considering
   setting up a booth downtown or in some cases going
   from house to house, supplying a Notary Public, and
   soliciting or encouraging voters to pay their poll tax
   or secure their exemption. I have been asked the fol-
   lowing questions in regard to such procedure:
     1. The Tax Assessor's office now has printed forms
   by the use of which a person may fill out an application
   for poll tax In the presence of a notary public and
   mail in said application together with money to the Tax
   Assessor's office. Could a civic group, in order to
   encourage more poll tax payments and as a civic service
   provide a booth where a notary would be available and
   where citizens could fill out poll tax applications In
   the presence of said Notary?
     2. In the event a person asked for assistance of
   the Notary in filling out the application for poll tax,
   could the Notary furnish such assistance, even in cases
   where the person requesting such assistance is not phy-
   sically lncapacited nor unable to read and write? Can
   such assistance be given in all cases and if not in
   which cases may assistance be given by the Notary Pub-
   lic, or is the Notary Public limited to simply notariz-
   ing the signature of applicant?
Honorable Perry L. Jones, page 2         o -6954


        3.  Can such assistance be given by one who is not
    a Notary if requested by the person making the appllca-
    tlon or by the Notary at the request of such person,
    that is filling out the applications?
        4.  Can the notary or other person assisting, if
    requested, furnish the person making the application
    an envelope to mail the letter, or a stamp for same,
    or where the person making the application advances
    the money, may a member of the civic group furnish
    the applicant with a certified check or a personal
    check to make the payment wLth, It being understood
    that the check Is furnished as a convenience and that
    the amount of same is furnished and pal,dby the per-
    son making the application? Answer as to each, re-
    quested here.~

        5*  Could a civic group go to homes where there,ere
    known to be aged or 21 year old persons and remind such
    persons to fill in proper eppllcatlons for poll tax or
    exemptions?
        6.  If the aged or 21 year old persons asked for
    advice In filling out application forms could the rep-
    resentatives of the civic group give such aid?

       7. Could a civic group take a notary to a home
   where such persons are known to be ill to witness the
   filling out of poll tax exemptions?
        It Is my opinion from reading the Statutes and the
    Constitution that ~the framers Intended to make the peg-
    ing of an individuals poll tax e very personal matter
    and to prevent anyone other than the voter from having
    anything to do with the payment of such poll tax If
    possible and I so advised this group, however, I have
    been requested to obtain an opinion from you es it is
    e matter of statewide Interest."
        The law covering payment of poll taxes and securing ex-
emption certificates is set out in Articles 2961 and 2962, Ver-
non's Annotated Civil Statutes, the amendment to which by the
47th Legislature, 1941, contains the following emergency clause:
        "The fact that under the present law taxpayers are
    required to appear in person in order to pay and secure
    poll tax receipts and persons who are entitled to exemp-
    tion certificates are required to procure the same in
    person from thenTax Collector works an undue and severe
    hardship upon such taxpayers end persons, and the fact
Honorable Perry L. Jones, page 3         o-6954


    that on account of this requirement many of our
    citizens are deprived of the right to vote, and
    the fact that the public school fund Is in dire
    need of money, and the fact that under the Con-
    stitution and laws of this State One Dollar ($1)
    of the amount of One Dollar and Fifty Cents
    ($1-50) levied as a State poll tax goes to the
    Public Free School Fund, and the fact that If tax-
    payers were permitted to pay said tax by mall
    would greatly increase this revenue create an em-
    ergency and e public necessity that the Consti-
    tutional Rule requiring bills to be read on three
    several days in each House be suspended, end said
    Rule is hereby suspended, and that this Act take
    effect from and after its passage, and It is so
    enacted." (Sec. 4, p. 185, Leas of 47th Leg.)
         Each of said articles contains the following provl-
sfons:
             . .A taxpayer may pay his   poll tax by a re-
    mittaice of the amount of the tax through the United
    States mail to the County Tax Collector, accompany-
    ing said remittance with a statement in writing show-
    ing all the Information necessary to enable the Tax
    Collector to fill out the blank form of the poll tax
    receipt, which statement must be slgnad by the party
    who owes the poll tax under oath, but the husband may
    sign for the wife and in like manner the wife may sign
    for the husband, and the Tax Collector shall issue
    and mall to the taxpayer at his last known address a
    poll tax receipt, or, if requested to do 30 by the tax-
    payer in wrltlng, the Collector may hold said receipt
    to be delivered to the taxpayer In person. The hus-
    band may pay the poll tax of his   wife and receive the
    receipt therefor. In like manner the wife may pay
    the poll tax of her husband end receive   the receipt
    therefor. 0 . D 0"
        Article 2962 also contains the following provision:
        11
         D e 0 A person who is entitled to a certificate of
    exemption may obtain the same by sending through the
    United States mall a wrltten request addyessed to the
    Tax Collector furnishing the infomnation necessary to
    enable the Tax Collector to fill out the blank form of
    certificate of exempWon, which written request shall
    be under oath signed by the person entitled to the
    certificate, and the Tax Collector upon receipt of such
    request and Information shall issue and mall to said
Honorable Perry L. Jones, page 4         o -6954



    person at his lest known address a certificate of exemp-
    tion, or, If requested to do so by said person in
    writing, the Collector may hold said certificate to
    be delivered to the person entitled thereto. . . ."
        In our opinion, the statutes, civil end criminal do not
prohibit a civic group's doing the things set forth in your
questlon No. 1, therefore, It Is answered In the affirmative.
         It is our opinion that, If e person asks for the assis-
tance of the notary ln filling out the application for a poll
tax, the notary could furnish such assistance In all cases
where such assistance  is asked for, and wl~thoutregard to the
physical condition of the person who makes the request.
        We are further of the opinion that assistance in filling
out the application can be furnished to any person requesting
same by one who Is not a notary, or by a notary et the request
of the person that is filling out the application, es well as by
the notary himself.
        As to the fourth question submitted by you, it 13 pro-
vided in Article 201 of the Penal Code of Texas that "any one
who gives money to another to induce him to pay his poll tax,
shall be fined not exceeding Five Hundred Dollars, but we have
found no instance where such statute has ever been applied to
the furnishing of an envelope or stamp et the request of the
applicant for mailing the application, and it is evidently in-
tended to apply only to anyone who gives money to another as en
inducement to get him to pay his poll tax. Said question is
answered in the affirmative es to all matters covered thereby.
        We are also of the opinion that your questions Numbers
5, 6, and 7 should be answered in the affirmative, bearing In
mind in regard to these questions, as well as all of the others
submitted by you, that the purpose of the two quoted articles
of the statute 13 to make it more convenient for taxpayers to
pay their poll taxes and that the provisions thereof should be
complied with and such applications, together with the amounts
necessary to pay such poll taxes, should be sent to the Tax
Collector as provided therein.
Honorable Perry L. Jones, page 5


                            Yours very truly
                         ATTORNEY GENERAL OF TEXAS
                            By s/Jas. W. Bassett
                                 Jas. W. Bassett
                                 Assistant
JWB:wb:wc

APPROVED DEC 10, 1945
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By   s/EWE   Chairman